 1

 2

 3

 4

 5

 6

 7

 8
                       UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   ROGER CANTU, et al.,                           Case No. 1:20-cv-00538-NONE-SAB

12                Plaintiffs,                       ORDER RE STIPULATION OF ALL
                                                    PARTIES FOR LEAVE TO FILE A FIRST
13         v.                                       AMENDED COMPLAINT

14   KINGS COUNTY, et al.,                          (ECF No. 23)
15                Defendants.

16

17         On May 22, 2020, Kings County, David Robinson, Kings County Sheriff, Kings

18 County Sheriff Department (hereafter “County Defendants”) filed a motion to dismiss.

19 (ECF No. 6.) On June 10, 2020, Defendant NaphCare filed a motion to dismiss. (ECF
20 No. 10.) On March 8, 2021, a findings and recommendations issued recommending

21 granting in part and denying in part the County Defendants’ motion to dismiss and

22 granting Defendant NaphCare’s motion to dismiss. (ECF No. 19.) On March 25, 2021, a

23 first amended complaint was filed and it was stricken from the record as improperly filed.

24 (ECF Nos. 20, 21.) On May 3, 2021, a stipulation was filed granting Plaintiff leave to

25 file a first amended complaint. (ECF No. 23.)

26         Based on the filing of the first amended complaint, the County Defendants and

27 NaphCare’s motions to dismiss and the pending findings and recommendations are moot.

28 / / /


                                                1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1.      The Clerk of the Court is directed to administratively terminate County
 3                  Defendants’ motion to dismiss (ECF No. 6) and Defendant NaphCare’s
 4                  motion to dismiss (ECF No. 10) as moot;
 5          2.      The March 8, 2021 findings and recommendations is VACATED;
 6          3.      Plaintiffs shall file a first amended complaint within three (3) days from
 7                  the date of entry of this order; and
 8          4.      Defendants shall file a responsive pleading within thirty (30) days after
 9                  date of filing of the first amended complaint.
10
     IT IS SO ORDERED.
11

12 Dated:        May 3, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
